—In an action to recover damages for personal injuries, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated May 16, 1995, as failed to determine those branches of their motion which were to compel the defendants to comply with certain discovery demands or, in the alternative, to strike the defendants’ answer.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as that order was superseded by an order of the same court entered October 24, 1996, made upon re-argument (see, Fellin v Sahgal, 249 AD2d 360 (decided herewith]). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.